               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:21-cv-00025-MR-WCM

JANET JOHNSON                                )
                                             )
                Plaintiff,                   )
v.                                           )              ORDER
                                             )
DEPUY SYNTHES PRODUCTS, INC.,                )
DEPUY SYNTHES, INC.,                         )
DUPUY SYNTHES SALES, INC.,                   )
JOHNSON & JOHNSON                            )
INTERNATIONAL, INC., and                     )
JOHNSON & JOHNSON                            )
and Unknown subsidiaries of                  )
Johnson & Johnson and of Depuy Synthes, Inc. )
                                             )
                Defendants.                  )
                                             )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 4) filed by Bridget A. Blinn-Spears. The Motion

indicates that Ms. Blinn-Spears, a member in good standing of the Bar of this

Court, is local counsel for DePuy Synthes Products, Inc. and DuPuy Synthes

Sales, Inc. and that she seeks the admission of Susan P. McWilliams, who the

Motion represents as being a member in good standing of the Bar of the State

of South Carolina. It further appears that the requisite admission fee has been

paid.




        Case 1:21-cv-00025-MR-WCM Document 6 Filed 02/05/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 4) and ADMITS Susan

P. McWilliams to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: February 5, 2021




                                          2

      Case 1:21-cv-00025-MR-WCM Document 6 Filed 02/05/21 Page 2 of 2
